Citation Nr: 0941818
Decision Date: 11/03/09	Archive Date: 01/05/10

DOCKET NO. 02-10 852                       DATE NOV 03 2009 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to service connection for residuals of right ankle sprain, claimed as arthritis in the right foot. 

2. Entitlement to service connection for residuals of right ankle sprain, claimed as a bone spur in the right foot. 

3. Entitlement to a clothing allowance. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating). 

5. Entitlement to an effective date for the grant of service connection for bilateral peripheral neuropathy of the lower extremities prior to August 28, 2002. 

6. Entitlement to an initial rating greater than 10 percent for bilateral peripheral neuropathy of lower extremities prior to January 10, 2008, and to a rating greater than 30 percent since January 10, 2008.
 
REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

J. Fussell, Counsel 

INTRODUCTION 

The Veteran had active service from October 1960 to October 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions in 2002 and 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh. Pennsylvania. (During the course of this appeal jurisdiction over this appeal has been transferred to the RO in St. Petersburg. Florida.) 

In a February 2007 Board decision claims for service connection for a prostate disorder and for an increased rating for hemorrhoids, with anal fistulas and status post fistulotomy, were withdrawn. Other claims were returned for procedural and evidentiary development. It was noted that it appeared that the Veteran desired an annual clothing allowance for the years 2002, 2003, and 2004 but it was not clear whether that matter has been addressed by the RO, and this was referred to the RO for appropriate action. The Board again remanded the case in September 2008, at 

- 2 - 

which time the matter of an annual clothing allowance for the years 2002, 2003, and 2004 was again referred to the RO for appropriate action. 

Thereafter, a November 2008 rating decision granted service connection for peripheral neuropathy of the each lower extremity and assigned initial 10 percent ratings for each lower extremity, all effective August 28. 2002, and increased the rating for each lower extremity to 30 percent effective January 10, 2008 (date of VA examination). 

For the third time, the Board refers to the RO for clarification the matter of whether the RO has acted upon the Veteran's desire for annual clothing allowance for the years 2002, 2003, and 2004. The RO should take appropriate action as to these matters. 

Lastly, the Board observes that in a statement dated in March 2009 the Veteran made reference to having peripheral neuropathy of his upper extremities associated with his diabetes. The Board construes this statement as a claim for secondary service connection for peripheral neuropathy of the upper extremities. However, this matter is not before the Board because it has not been prepared for appellate review. Accordingly, this matter is referred to the RO for appropriate action. 

The issues of entitlement to a clothing allowance; to a TDIU rating; to an effective date prior to August 28, 2002, for service connection for peripheral neuropathy of the each lower extremity; to initial ratings greater than 10 percent for peripheral neuropathy of the each lower extremity and greater than 30 percent since January 10, 2008, will be addressed in the REMAND portion of the decision below. 

FINDINGS OF FACT 

1. A bone spur of the right medial malleolus is of service origin. 

- 3 - 

2. Arthritis of the right foot was not manifested during service or within one year of separation from service, and is not shown to be causally or etiologically related to service or to a service connected disability. 

3. A calcaneal spur of the right foot was not manifested during service or within one year of separation from service, and is not shown to be causally or etiologically related to service or to a service connected disability. 

CONCLUSIONS OF LAW 

1. A bone spur of the right medial malleolus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1154,5103. 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.159. 3.303, 3.304, 3.310 (2009). 

2. Arthritis in the right foot, claimed as residuals of a right ankle sprain. was not incurred or aggravated during active service, may not be presumed to have been so incurred and is not proximately due to or the result of a service connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 CF.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009). 

3. A calcaneal spur of the right foot, claimed as a residual of a right ankle sprain, was not incurred or aggravated during active service, may not be presumed to have been so incurred and is not proximately due to or the result of a service connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.304, 3.307, 3.309, 3.310 (2009). 

- 4 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A: 38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (l) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status: (2) existence of a disability: (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in February 2002. He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service. He was also notified that VA would obtain service records, VA records, and records from other 

- 5 - 

Federal agencies. and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf. 

As for the degree of disability assignable and effective date of the claims for service connection. notice was provided in a letter dated in September 2006. While this was after the initial adjudication of the claims for service connection in March 
2002, an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication. See Mayfield v. Nicholson. 499 F.3d at 1323-24; Prickett v. Nicholson. 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004). A Supplemental Statement of the Case constitutes a readjudication of a claim, even if it states that it is not a decision on the appeal. Mayfield v. Nicholson. 20 Vet. App. 537, 541-42 (2006); affmd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (a Supplemental Statement of the Case serves as a readjudication decision); see also Prickett. 20 Vet. App. at 377-78. Here, after the September 2006 notification, the claims were readjudicated in the February 2009 Supplemental Statement of the Case. 

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi. 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson. 19 Vet. App. 473 (2006) (notice of the five elements of a service connection claim), aff'd Hartman v. Nicholson. 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007). 

Duty to Assist 

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims. The RO has obtained the Veteran's service treatment records, VA treatment records, and private medical records. The Veteran testified at a personal hearing at the RO in August 2002 and at a videoconference before the BVA in October 2006. 

- 6 - 


Substantial, rather than absolute or strict. remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)). Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. Cir.): 2008 WL 2796362 (Fed. Cir.); see also D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). Here, there has been substantial compliance with the September 2008 Board remand by having conducted the January 2008 VA examination in an effort to substantiate the claims for service connection. 

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal. See Shinseki v. Sanders. 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), revd on other grounds. 444 F. 3d 1328 (Fed. Cir. 2006). Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal. 

Background 

The Veteran's September 1960 service entrance examination was negative for any pertinent defects, abnormalities or diagnoses. An October 1963 clinical record shows that the Veteran was treated for a right ankle injury sustained when playing basketball. He was unable to walk the next morning. On examination there was pain, tenderness, and swelling of the lateral and medial aspects of the right ankle. The initial impression was a possible fracture but, after reviewing X-rays, it was noted that there was no fracture. An examination in August 1964, for isolated duty, also found no pertinent abnormality, but noted a history of a right ankle sprain in 1963 for which an ace bandage had been applied but from which there were no complications or sequelae. The September 1968 service discharge examination found no pertinent abnormality but it was noted that the Veteran had had an ankle 

- 7 - 

sprain in "1965" while playing sports which had been treated with rest and from which there were no complications or sequelae. 

Private clinical records show that in November 1992 the Veteran had a bone spur and gout. In December 1992 he had pain in the medial aspect of the ankle, the etiology of which was unclear but he reported having had the pain for approximately 30 years, with the pain becoming more severe and episodic in the last 10 years. He had periodically been told that he had gout but tests of his uric acid were within normal limits, although X-rays had revealed a mild heel spur over the medial malleolus. The spur was palpable and was in the area of tenderness. Also, a December 1992 report from Dr. Cosgrove reflects that the Veteran had a history of gout. Impressions in January and February 1993 were probable gouty arthritis of the right ankle. He had diabetes. 

A June 1999 private clinical record reflects that the Veteran was seen by a rheumatologist in 1997 for joint pain and arthritic complaints. It had been felt that he had "Shrogun's syndrome" based on arthritic complaints and dryness of his eyes and mouth as well as parotid enlargement. 

A VA X-ray of the Veteran's right ankle in February 1993 revealed the bony structures were intact and the bony relationships were well maintained. There did not appear to be evidence of significant arthritic change. X-rays of his right foot revealed plantar calcaneal spurs. There were several erosions suggested at the head of the 1st metatarsal, which could be developmental but also might represent gouty-type erosions. There did not appear to be significant soft tissue swelling associated with the 1st metatarsophalangeal joint. The impression was a plantar calcaneal spur and some erosions of the 1st metatarsal head which could represent gouty arthritis. 

A January 2001 private clinical record shows that the Veteran had arthritis in the lst metatarsophalangeal joint of the right foot. In March 2002 it was noted that he had diabetic peripheral neuropathy. 

At the August 2002 RO hearing the Veteran testified that during service he fell while playing basketball and injured his right foot, causing severe pain and 

- 8 - 

preventing him from working for six (6) weeks. He had had pain and discomfort since that time. A physician had told him that he had a bone spur. Page 3 of the transcript. The Veteran stated that arthritis would develop in any part of the body that was injured and that was what was occurring in his right foot. He had arthritis in the right ankle. Page 4. He had developed diabetic peripheral neuropathy in each lower extremity, but the hearing officer indicated that this matter was not on appeal. Nevertheless, the Veteran agreed with the statement of his service representative that the arthritis in the right ankle was connected to the diabetic peripheral neuropathy in each lower extremity. Page 5. 

On VA neurology examination in January 2003 it was noted that the Veteran did not have the diffuse neuropathy seen in most diabetics because most of his complaints related to the right foot. Although in the past he had had complaints of lower extremity decreased sensations, he now had edema of the right foot, ankle, and lower leg which might be playing a part in the paresthesia he experienced in the right lower extremity. The diagnoses were left perineal mononeuropathy and edema of the right lower extremity of unknown etiology. 

A private podiatrist reported in January 2004 that he had treated the Veteran since July 2003. He had complained of arthralgia in the lower right ankle joint. He reported having had trauma during service. X-rays showed joint space narrowing of both ankle joints. He had posterior spurring with Stiedas process, of each lower extremity. 

VA X-rays of the Veteran's right ankle in May 2004 found a small accessory ossicle contiguous to the lateral malleolar tip and mild medial malleolus hypertrophic changes. Another X-ray that month of the right foot found pes planus, inferior calcaneal spur formation, and minimal hallux valgus deformity. 

VA outpatient treatment records show that in June 2004 the Veteran used a brace for right Achilles tendonitis. 

- 9 - 

Private clinical records include a December 2005 total body scan which yielded findings which likely represented degenerative changes in both teet and possible prior trauma. 

At the October 2006 Board videoconference the Veteran testified that after his inservice sprain of the right foot he had been taken to the base hospital for treatment and was told to remain on crutches for six (6) weeks, and he was put on light duty. An X-ray had been taken which had found a fracture, which was "mostly" in the ankle area. Page 4 of that transcript. As to postservice treatment, the Veteran did not initially realize that his foot pain was necessarily from the inservice injury, until he had a recurrence of pain and swelling in the 1970s. Page 5. When he had been seen by Dr. Metlock in 1993 for severe pain, he had been given a Cortisone shot in the right foot. Pages 5 and 6. Dr. Metlock had stated that the Veteran had traumatic arthritis in the right foot and "it shoots part of gout possibility in the foot [sic]." Dr. Metlock had stated that the arthritis was, at that time, just starting. This was also when a bone spur was first identified. Since then the Veteran had continuously sought VA treatment and went to a private podiatrist who had submitted a supporting statement. Page 6. He was now getting shots in his knees for arthritis and neuropathy. Page 10. The inservice injury had caused a fracture in both the right ankle and the right foot. Page 15. It was felt that the inservice injury of the ankle had led to the development of arthritis and bone spurring in the right foot. He had not actually sustained an inservice injury of the right foot but, rather an inservice injury of the right ankle. Page 16. 

The Veteran again stated that a physician had told him that an injury to any bone or joints would naturally form arthritis at a later date. Page 17. The Veteran felt that because after the initial injury he had had swelling of the right ankle and the right foot that this established a connection with the pathology affecting the ankle and the foot. Page 19. The Veteran clarified that he was seeking service connection for disability of the right ankle and the right foot, including arthritis, from the inservice injury which included a fracture, even if only a hairline fracture. Page 21. 

On VA examination in November 2008 it was opined that the Veteran's peripheral neuropathy of the lower extremities was most likely caused by or a result of his 

- 10- 

diabetes mellitus. It was also opined that his bone spur of the right medial malleolus was most likely caused by or a result of his inservice sprain in 1963. However, his calcaneal spur, plantar fasciitis, pes planus. and hallux valgus were all less likely as not caused by or a result of the inservice injury of the right ankle, because the origin injury was to the ankle and did not affect his foot and there were other more plausible explanations for these common foot abnormalities. 

Governing Law and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." If not established. a showing of continuity of symptoms after service discharge is required. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303. However, not every manifestation of joint pain in service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date. 38 C.F.R. 
§ 3.303(b). 

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112. 1113, 1137; 38 CF.R. §§ 3.307, 3.309. 

Service connection requires that there be (1) evidence of a current disability. (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) evidence of a nexus between the claimed in-service injury and the present disability. Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson. 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology requires a show "(1) that a condition was 

- 11 - 

"noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology." Barr, 21 Vet. App. at 307. 

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of: or permanently aggravated by, an already service-connected condition. 38 C.F.R. § 3.310(a), (b). This requires (1) evidence of a current disability: (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability. Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001). 

Analysis 

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2006) (a layperson can identify a simple condition, like a broken leg, but not complex matters, e.g. a form of cancer). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence. Such absence is a factor in determining credibility, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006). Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, bias, and interest. 

- 12 - 

This competency determination requires a two-step analysis. First is whether the disability is capable of lay observation. See Jandreau, Id., (shoulder dislocation or, in a footnote at page 1377, a broken leg but not a form or cancer); Barr v. Nicholson, 21 Vet. App. 303. 307 (2007) (varicose veins); Clyburn v. West. 12 Vet. App. 296. 302 (1999) (tinnitus); Falzone v. Brown. 8 Vet. App. 398, 405 (1995) (flat feet); cf. Woehlaert v. Nicholson. 21 Vet. App. 456, 462 (2007) (rheumatic fever isn't capable of lay diagnosis). If so, the second step is to weigh it against the other evidence of record-including whether the claimant has or has not provided any inservice records documenting inservice injury or disability. Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West. 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Bone Spur of the Right Medial Malleolus 

It is undisputed that the Veteran sprained his right ankle during active service. The postservice radiological evidence establishes that he now has a bone spur of the medial malleolus of the right ankle. 

There is only one medical opinion on tile addressing the etiology of the bone spur of the medial malleolus of the right ankle. That opinion was rendered on VA examination in November 2008 when it was found that the bone spur of the right medial malleolus was more likely than not caused by or the result of the inservice right ankle sprain. 

Because it is undisputed that the Veteran had an inservice injury and currently has a bone spur of the right medial malleolus. the only element required for resolution is whether there is a nexus between the two. As noted, the only evidence addressing the question of a nexus is favorable. Accordingly, no further weighing of the 

- 13 - 

evidence is required and the Board finds that service connection for a bone spur of the medial malleolus of the right ankle is warranted. 

Arthritis of the Right Foot 

The Veteran has testified that he sustained a fracture as a result of the inservice right ankle sprain. Generally, a person is competent to identity a simple condition, like a broken leg. See Jandreau v. Nicholson. 492 F.3d 1372, 1377 (Fed.Cir, 2006) (a layperson can identify a simple condition, like a broken leg). That is not the case here, however, because inservice X-rays specifically found that there was no fracture. 

The Veteran further testified that he had been told by a physician that trauma to a bone or joint leads to arthritis. Even if true, it does not show that the inservice trauma in this case led to arthritis first shown many years after active service. Further, the Veteran testified that he was told in 1993 that the arthritis was then only just beginning. As to this, there is nothing in the record which would explain the passage of almost three decades after the 1963 injury before arthritis first began to develop in about 1993. This lapse of time weighs against the claim. 

Further, to the extent that the Veteran seeks to use information given to him by a physician years after service as a means of establishing the required nexus between the inservice sprain and the arthritis first shown years after service, a lay rendition of what a physician stated is not competent medical evidence. While double hearsay may be used in VA claims-adjudication, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. Brown, 6 Vet. App. 4 (1993); Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Likewise, the opinion of the Veteran and his service representative that arthritis is due to or caused by his now service-connected diabetes or service-connected 

- 14 - 

diabetic peripheral neuropathy is similarly not competent for the purpose of establishing the required nexus. 

It is also pertinent to note that there is evidence which suggests that the cause of the Veteran's arthritis may be gout. While service connection is not now claimed for gout, to the extent that current arthritis of the right ankle or foot is due to gout, service connection is not warranted. So, service connection for arthritis of the right foot, claimed as a residual of a right ankle sprain, is not warranted. 

Calcaneal Bone Spur in the Right Foot 

It must be observed that the Veteran testified at the videoconference hearing that he had not actually sustained an injury of the right foot but, rather, an injury of the right ankle. In other words, he has not stated and there is otherwise no evidence that he incurred an injury of the calcaneus of the right foot. The calcaneus is a tarsal bone of the foot and is commonly known as the heel bone. Smallwood v. Brown. 10 Vet. App. 93, 95 (1997). 

As above, to the extent that the Veteran seeks to use information given to him by a physician years after service as a means of establishing the required nexus between the inservice sprain and the current bone spur of the right calcaneus, first shown years after service, a lay rendition of what a physician stated is not competent medical evidence. And, the opinion of the Veteran and his service representative that the current bone spur of the right calcaneus is due to or caused by his now service-connected diabetes or service-connected diabetic peripheral neuropathy is similarly not competent for the purpose of establishing the required nexus. 

So, service connection for a bone spur of the right calcaneus, claimed as a residual of a right ankle sprain, is not warranted. 

This being the case, the claims for service connection for arthritis of the right ankle and foot and for spurring of the calcaneus of the right foot. claimed as residuals of right ankle sprain, must be denied because the preponderance of the evidence is unfavorable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

- 15 - 

ORDER 

Service connection for spurring of the right medial malleolus, as residuals of right ankle sprain, is granted. 

Service connection for arthritis of the loot and for spurring of the calcaneus of the right loot, claimed as residuals of right ankle sprain, is denied. 

REMAND 

In a February 2007 Board remand it was noted that the Veteran had appealed a February 2003 denial of entitlement to a clothing allowance and that matter was remanded for the issuance of a Statement of the Case to allow the Veteran to perfect an appeal. See Manlincon v. West, 12 Vet. App. 238 (1998). The Board again remanded the case in September 2008, at which time it was noted that no Statement of the Case had been issued to the denial of a clothing allowance. Since then a Statement of the Case has still does not appear to have been issued. 

In April 2009 the Veteran tiled a Notice of Disagreement to all aspects of the November 2008 grants of service connection for peripheral neuropathy of the lower extremities. This constitutes a Notice of Disagreement as to the effective dates for service connection for peripheral neuropathy of each lower extremity, as well as entitlement to initial ratings in excess of 10 percent for each lower extremity and. since January 10, 2008, to ratings in excess of 30 percent for each lower extremity. These matters must remanded for the issuance of a Statement of the Case to allow the Veteran to perfect an appeal. See Manlincon, Id. 

Similarly, a July 2006 rating decision denied entitlement to a TDIU rating. The Veteran filed a Notice of Disagreement to that decision in October 2006, but no Statement of the Case has yet been issued. So, this matter must also be remanded to the RO. See Manlincon, Id. 

- 16- 

Therefore. in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary. This case is being returned to the RO via the Appeals Management Center (AMC) in Washington. D.C., and the Veteran will be notified when further action on his part is required. Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC should issue a Statement of the Case on the appeal initiated by the Veteran from the February 2003 decision that denied a clothing allowance. The Veteran and his representative should be clearly advised of the need to tile a Substantive Appeal if the Veteran wishes to complete an appeal from that determination. 

2. The RO should issue a Statement of the Case on the appeal initiated by the Veteran from the July 2006 decision that denied a TDIU rating. The Veteran and his representative should be clearly advised of the need to file a Substantive Appeal if the Veteran wishes to complete an appeal from that determination. 

3. The RO should issue a Statement of the Case on the appeal initiated by the Veteran from the November 2008 decision as to the effective dates for the grants of service connection for peripheral neuropathy of the right lower extremity and service connection for peripheral neuropathy of the left lower extremity. The Veteran and his representative should be clearly advised of the need to file a Substantive Appeal if the Veteran wishes to complete an appeal from those determinations. 

4. The RO should issue a Statement of the Case on the appeal initiated by the Veteran from the November 2008 

- 17 - 

decision as to the assignment of initial 10 percent ratings for peripheral neuropathy of each lower extremity and 30 percent ratings for peripheral neuropathy of each lower extremity since January 10, 2008. The Veteran and his representative should be clearly advised of the need to tile a Substantive Appeal if the Veteran wishes to complete an appeal from those determinations. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until he is notified. 

RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 18  




